The appellant, Leamon Steele, was indicted, tried, and found guilty as charged of the crime of murder, in the Circuit Court of Sharkey county. He was therefore sentenced by the court to be hanged.
Upon this appeal there is neither an assignment of error, nor a transcript of the testimony taken upon the trial in the court below. In other words, no reason is given, nor does there appear any of record as to why the judgment and sentence should not be affirmed.
The indictment is sufficient and in due form; the instructions are correct and proper; and the judgment is regular and valid.
The case is therefore affirmed, and Friday, December 15th, 1939, is fixed as the date for the execution.
Affirmed. *Page 738